 



EXHIBIT 10.1



HANOVER COMPRESSOR COMPANY
AWARD NOTICE
TIME-VESTED RESTRICTED STOCK
(HANOVER LOGO) [h46570ah4657000.gif]


Hanover Compressor Company (the “Company”), has granted to you, «First» «Middle»
«Last_Name» (“the Participant”), shares of restricted stock under the Hanover
Compressor Company 2006 Stock Incentive Plan (the “Plan”). All capitalized terms
in this Notice have the same meaning ascribed to them in the Plan; however, if
the Mergers (as defined below) are completed, “Company” as used herein shall
also include Iliad (as defined below) and its subsidiaries.
The main terms of your Award are as follows:
     1. Award. You have been granted «Time_Vested» shares of Company restricted
stock (the “Award” or “Restricted Stock”).
     2. Grant Date. The date of this Restricted Stock Award is May 8, 2007 (the
“Grant Date”).
     3. Vesting. Your Award is subject to a vesting schedule. A portion of your
Award (rounded to the nearest whole number) will automatically vest on each of
the dates (a “Vesting Date”) indicated in the table below. However, you must be
employed by the Company or one of its subsidiaries at all times from the Grant
Date up to and including the applicable Vesting Date for the Award to vest.
Contact Wachovia at (866) 311-5694 or (713) 853-2400 with any questions
concerning the vesting of your Award.

      Vesting Date   Number of Shares Vested
May 8, 2008
  «Vested 1»
May 8, 2009
  «Vested 2»
May 8, 2010
  «Vested 3»

     4. Termination of Employment. Except as set forth in this paragraph, if
your employment with the Company or a subsidiary terminates for any reason
(other than as a result of death or Disability), the unvested portion of your
Award will be automatically forfeited on the date of such event unless the
Compensation Committee directs otherwise. If your employment with the Company
terminates as a result of your death or Disability, the unvested portion of your
Award will immediately vest in full and all restrictions applicable to your
Award will cease as of that date. In the event your employment terminates due to
Retirement, it will be within the discretion of the Compensation Committee to
vest or not vest any unvested portion of your Award.
     5. Corporate Change. Your award will immediately vest in full and all
restrictions applicable to your Award will cease effective as of the date of a
Corporate Change with the exception of a Corporate Change resulting from the
completion of the Mergers. “Mergers” as used in this Notice means the mergers
resulting from that certain Agreement and Plan of Merger, dated as of
February 5, 2007, among the Company, Universal Compression Holdings, Inc., Iliad
Holdings, Inc. (“Iliad”), Hector Sub, Inc. and Ulysses Sub, Inc.
     6. Stockholder Rights. You will have the right to vote your shares of
Restricted Stock and receive dividends, if any, with respect to your Restricted
Stock, regardless of vesting; however, delivery of your Restricted Stock will be
withheld until the shares are vested.
     7. Non-Transferability. Before you are vested in your Award, you cannot
sell, transfer, pledge exchange or otherwise dispose of your shares of
Restricted Stock (except by will or the laws of descent and distribution).
     8. No Right to Continued Employment. Nothing in this Notice guarantees your
continued employment with the Company or its subsidiaries or interferes in any
way with the right of the Company or its subsidiaries to terminate your

 



--------------------------------------------------------------------------------



 



employment at any time.
     9. No Right to Future Benefits. This Award is provided by the Company on an
entirely discretionary basis, and this Award and the Plan create no vested
rights in you as a Participant. You understand and agree that this Award is not
part of your salary and that receipt of this Award does not entitle you to any
future awards under the Plan or any other plan or program of the Company. This
Award is not part of your normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.
      10. Data Privacy. You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph. You understand
that the Company and its subsidiaries hold certain personal information about
you (including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”). You also understand that the Company and/or its subsidiaries
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or any of its subsidiaries may also transfer this Data to
any third parties assisting the Company in this implementation, administration
and management of the Plan. You authorize them to receive, possess, use, retain
and transfer the information, in electronic or other form, for these purposes.
You also understand that you may, at any time, review the Data, require any
necessary changes to the Data or withdraw your consent in writing by contacting
the Company. You further understand that withdrawing your consent may affect
your ability to participate in the Plan.
     11. Withholding. Your Award is subject to applicable income tax, social
insurance, or social security withholding obligations. If necessary, the Company
reserves the right to withhold from your regular earnings an amount sufficient
to meet the withholding obligations.
     12. Plan Governs. This Notice is subject to the terms of the Plan, a copy
of which is available on the Company’s website or which will be provided to you
upon written request addressed to Hanover Compressor Company, Attn: Corporate
Secretary, 12001 N. Houston Rosslyn, Houston, Texas 77086. In the event of a
discrepancy between this Notice and the Plan, the Plan shall govern.
     13. Participant Acceptance. If you do not accept the Award or the terms of
the Award, you must notify the Company in writing at the address provided above
within thirty (30) days of delivery of this Notice. Otherwise, the Company will
deem the Award and the terms of the Award accepted by you.

              ON BEHALF OF HANOVER COMPRESSOR
COMPANY AND ITS SUBSIDIARIES
 
       
 
  By:   /s/John E. Jackson
 
       
 
      John E. Jackson
 
      President and Chief Executive Officer

 